Nebraska Supreme Court Online Library
www.nebraska.gov/courts/epub/
01/15/2016 12:05 PM CST




                                                         - 513 -
                                           Nebraska A dvance Sheets
                                            292 Nebraska R eports
                                                    STATE v. IRISH
                                                  Cite as 292 Neb. 513




                                        State of Nebraska, appellee, v.
                                          Bryant L. Irish, appellant.
                                                    ___ N.W.2d ___

                                         Filed January 15, 2016.   No. S-15-270.

                1.	 Statutes: Appeal and Error. Statutory interpretation presents a ques-
                    tion of law, for which an appellate court has an obligation to reach an
                    independent conclusion irrespective of the determination made by the
                    court below.
                2.	 Evidence: Appeal and Error. When reviewing the sufficiency of the
                    evidence to support a conviction, the relevant question for an appellate
                    court is whether, after viewing the evidence in the light most favorable
                    to the prosecution, any rational trier of fact could have found the essen-
                    tial elements of the crime beyond a reasonable doubt.
                3.	 Proximate Cause. The determination of causation, including proximate
                    causation, is ordinarily a question of fact.
                4.	 Motor Vehicles: Drunk Driving: Proximate Cause. The elements of
                    driving under the influence in violation of Neb. Rev. Stat. § 60-6,198
                    (Cum. Supp. 2014) are: (1) The defendant was operating a motor vehi-
                    cle, (2) the defendant was operating a motor vehicle in violation of Neb.
                    Rev. Stat. § 60-6,196 (Reissue 2010) or § 60-6,197 (Cum. Supp. 2014),
                    and (3) the defendant’s act of driving under the influence proximately
                    caused serious bodily injury to another person.
                5.	 Motor Vehicles: Drunk Driving: Proximate Cause: Proof. To con-
                    vict an accused driver in cases involving alcohol brought under Neb.
                    Rev. Stat. § 60-6,198 (Cum. Supp. 2014), the State must prove beyond
                    a reasonable doubt that the act of driving while under the influence
                    of alcoholic liquor was a proximate cause of serious bodily injury to
                    another person.
                6.	 Motor Vehicles: Drunk Driving. In making a determination as to
                    causation under Neb. Rev. Stat. § 60-6,198 (Cum. Supp. 2014), a court
                    should not focus on a defendant’s intoxication rather than his or her act
                    of driving while under the influence of alcohol or drugs.
                                    - 514 -
                       Nebraska A dvance Sheets
                        292 Nebraska R eports
                               STATE v. IRISH
                             Cite as 292 Neb. 513

 7.	 Statutes: Courts: Appeal and Error. The U.S. Supreme Court’s inter-
     pretation of a federal statute is not binding upon the Nebraska Supreme
     Court’s interpretation of a state statute.
 8.	 Negligence: Proximate Cause. A court need not read phrases like
     “results from” to require “but for” causality where there are textual or
     contextual indications to the contrary.
 9.	 Proximate Cause: Criminal Law: Torts. The concept of proximate
     causation is applicable in both criminal and tort law, and the analysis is
     parallel in many instances.
10.	 Proximate Cause. As a general matter, to say one event proximately
     caused another is a way of making two separate but related assertions:
     First, it means the former event caused the latter; second, it means
     that it was not just any cause, but one with a sufficient connection to
     the result.
11.	 Negligence: Proximate Cause. The idea of proximate cause, as distinct
     from actual cause or cause in fact, is a flexible concept that generally
     refers to the basic requirement that there must be some direct relation
     between the injury asserted and the injurious conduct alleged.
12.	 ____: ____. A requirement of proximate cause serves to preclude
     liability in situations where the causal link between conduct and
     result is so attenuated that the consequence is more aptly described as
     mere fortuity.
13.	 Negligence: Proximate Cause: Words and Phrases. A “proximate
     cause” is a moving or effective cause or fault which, in the natural and
     continuous sequence, unbroken by an efficient intervening cause, pro-
     duces a death or injury and without which the death or injury would not
     have occurred.
14.	 Proximate Cause: Proof. Three basic requirements must be met in
     establishing proximate cause: (1) that without the misconduct, the injury
     would not have occurred, commonly known as the “but for” rule; (2)
     that the injury was a natural and probable result of the misconduct; and
     (3) that there was no efficient intervening cause.
15.	 Criminal Law: Negligence: Proximate Cause: Words and Phrases.
     Criminal conduct is a proximate cause of the event if the event in ques-
     tion would not have occurred but for that conduct; conversely, conduct
     is not a proximate cause of an event if that event would have occurred
     without such conduct.
16.	 Negligence: Proximate Cause. An intervening cause supersedes
     and cuts off the causal link only when the intervening cause is not
     foreseeable.
                                     - 515 -
                         Nebraska A dvance Sheets
                          292 Nebraska R eports
                                 STATE v. IRISH
                               Cite as 292 Neb. 513

  Appeal from the District Court for Madison County: M ark
A. Johnson, Judge. Affirmed.
      Alan G. Stoler, P.C., L.L.O., for appellant.
   Douglas J. Peterson, Attorney General, and Stacy M. Foust
for appellee.
      Wright, Connolly, Miller-Lerman, Cassel, and Stacy, JJ.
      Cassel, J.
                       INTRODUCTION
   A statute1 criminalizes the act of proximately causing seri-
ous bodily injury to another while driving under the influence
of alcohol. Because “but for” causation is a component of
proximate causation, the State had to prove that but for the
defendant’s act of driving while under the influence of alcohol,
the serious bodily injury would not have occurred. The State
did so. And because the injury was a direct and natural result
of the defendant’s act of driving while under the influence and
there was no efficient intervening cause, the evidence supports
the conviction.
                          BACKGROUND
    At approximately 12:55 a.m. on February 9, 2014, Bryant L.
Irish and his passenger were involved in a one-vehicle rollover
accident. Irish’s passenger suffered head injuries after being
ejected from the vehicle, a pickup truck. The State charged
Irish with driving under the influence of alcoholic liquor caus-
ing serious bodily injury in violation of § 60-6,198(1).
    At the start of a bench trial, the parties stipulated to a num-
ber of facts:
• A test of Irish’s blood after the accident showed a blood alco-
   hol content of .117 of a gram per 100 milliliters of blood.

 1	
      Neb. Rev. Stat. § 60-6,198(1) (Cum. Supp. 2014).
                              - 516 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
                          STATE v. IRISH
                        Cite as 292 Neb. 513

• Irish’s passenger suffered serious bodily injury as defined in
   the relevant statute.
• It appeared that the pickup had failed to negotiate a curve in
   the road.
• Two warning signs were in the area prior to a 90-degree turn:
   a “turn ahead” sign and a “road work ahead” sign.
• An accident reconstructionist opined that the vehicle’s mini-
   mum speed at the time it began to brake was 86.74 miles per
   hour. The posted speed limit was 45 miles per hour.
• The roadway contained patches of ice and snow cover.
• There were no centerline or fog line markings on the
   roadway.
• The front airbags did not deploy, and the occupants did not
   use seatbelts.
• According to research, the use of seatbelts prevents serious
   injury and death during collisions and is effective in prevent-
   ing ejections.
    Law enforcement officers testified regarding what Irish
told them following the accident. Irish admitted that he was
driving the pickup and that he consumed “no more than”
10 beers. Irish said that when the road began to curve and
he attempted to turn, he realized it was too icy to maneuver
his vehicle.
    An accident reconstructionist testified that speeding was
“definitely a factor” in the accident. The reconstructionist also
explained that motor skills and reflexes “slow down by the
increase of alcohol in the system.” He testified that an intoxi-
cated person often shows a lack of judgment.
    The district court convicted Irish of the charged offense. The
court found beyond a reasonable doubt that Irish was driving
under the influence of alcoholic liquor at the relevant time
and that the impairment by alcohol caused the motor vehicle
accident which proximately caused the serious bodily injury
to the passenger. The court found that no efficient intervening
cause existed.
                                      - 517 -
                         Nebraska A dvance Sheets
                          292 Nebraska R eports
                                 STATE v. IRISH
                               Cite as 292 Neb. 513

   Irish moved for a new trial. Among other grounds, he
asserted that the verdict was contrary to the law in light of the
U.S. Supreme Court’s decision in Burrage v. U.S.2 The dis-
trict court overruled the motion and later imposed a sentence
of probation.
   Irish filed a timely appeal, and we granted his petition to
bypass the Nebraska Court of Appeals.

                 ASSIGNMENTS OF ERROR
   Irish assigns two errors. First, he alleges that the district
court erred by failing to strictly construe the proximate cause
element of § 60-6,198(1) to require a “but for” causal analysis
of proximate cause. Second, Irish claims that had the court
properly analyzed the proximate cause requirement as a “but
for” requirement, it could not have found him guilty beyond a
reasonable doubt of violating § 60-6,198(1).

                   STANDARD OF REVIEW
   [1] Statutory interpretation presents a question of law, for
which an appellate court has an obligation to reach an indepen-
dent conclusion irrespective of the determination made by the
court below.3
   [2,3] When reviewing the sufficiency of the evidence to sup-
port a conviction, the relevant question for an appellate court
is whether, after viewing the evidence in the light most favor-
able to the prosecution, any rational trier of fact could have
found the essential elements of the crime beyond a reasonable
doubt.4 The determination of causation, including proximate
causation, is ordinarily a question of fact.5

 2	
      Burrage v. U.S., ___ U.S. ____, 134 S. Ct. 881, 187 L. Ed. 2d 715 (2014).
 3	
      State v. Covey, 290 Neb. 257, 859 N.W.2d 558 (2015).
 4	
      Id.
 5	
      State v. Muro, 269 Neb. 703, 695 N.W.2d 425 (2005).
                                      - 518 -
                         Nebraska A dvance Sheets
                          292 Nebraska R eports
                                 STATE v. IRISH
                               Cite as 292 Neb. 513

                           ANALYSIS
                       Elements of Crime
   [4,5] We first recall what the State must prove in order
to obtain a conviction for driving under the influence caus-
ing serious bodily injury. The elements of driving under the
influence in violation of § 60-6,198 are: (1) The defendant
was operating a motor vehicle, (2) the defendant was operat-
ing a motor vehicle in violation of Neb. Rev. Stat. § 60-6,196
(Reissue 2010) or § 60-6,197 (Cum. Supp. 2014), and (3) the
defendant’s act of driving under the influence proximately
caused serious bodily injury to another person.6 Thus, to
convict an accused driver in cases involving alcohol brought
under § 60-6,198, the State must prove beyond a reasonable
doubt that the act of driving while under the influence of alco-
holic liquor was a proximate cause of serious bodily injury to
another person.7
   [6] We digress to note that in making a determination as to
causation, a court should not focus on a defendant’s intoxi-
cation rather than his or her act of driving while under the
influence of alcohol or drugs. Several of our motor vehicle
homicide cases contain language suggesting that a defendant’s
intoxicated condition rather than the act of driving was key,
and to that extent, we disapprove of those cases.8 Although
the district court articulated that Irish’s impairment by alco-
hol caused the accident, that articulation did not discount the
part that Irish’s act of driving played in causing the motor
vehicle accident.

 6	
      See State v. Dragoo, 277 Neb. 858, 765 N.W.2d 666 (2009).
 7	
      See State v. Adams, 251 Neb. 461, 558 N.W.2d 298 (1997). See, also, State
      v. Anderson, 269 Neb. 365, 693 N.W.2d 267 (2005); State v. Bartlett, 3
Neb. Ct. App. 218, 525 N.W.2d 237 (1994).
 8	
      See, State v. Back, 241 Neb. 301, 488 N.W.2d 26 (1992); State v. Batts,
      233 Neb. 776, 448 N.W.2d 136 (1989); State v. Ring, 233 Neb. 720, 447
N.W.2d 908 (1989); State v. Sommers, 201 Neb. 809, 272 N.W.2d 367
      (1978).
                                     - 519 -
                         Nebraska A dvance Sheets
                          292 Nebraska R eports
                                 STATE v. IRISH
                               Cite as 292 Neb. 513

                    Sufficiency of Evidence
   The crux of this appeal is whether a reasonable trier of fact
could have found beyond a reasonable doubt that Irish’s act
of driving while under the influence of alcohol proximately
caused serious bodily injury to his passenger. Irish argues that
the district court could not have found him guilty beyond a
reasonable doubt, because too many other factors contributed
to the accident.
   Relying upon Burrage v. U.S.,9 Irish argues that the State
was required to prove “but for” causation. In Burrage, the
defendant was convicted under a federal statute that imposed
a 20-year mandatory minimum sentence on a defendant who
unlawfully distributed a Schedule I or II drug when “death or
serious bodily injury results from the use of such substance.”10
The Supreme Court reasoned that the statute’s use of the phrase
“results from” required “but for” causation. The Court deter-
mined that the penalty enhancement provision did not apply
when use of a covered drug contributed to, but was not a “but
for” cause of, the victim’s death or injury. In order for the
defendant to be liable under the mandatory minimum provi-
sion, the drug had to be an independently sufficient cause of
the victim’s death or serious bodily injury.
   [7,8] The Burrage decision is not particularly instructive for
two reasons. First, Burrage involved statutory interpretation of
a federal statute. But we are called to interpret a state statute.
The U.S. Supreme Court’s interpretation of a federal statute
is not binding upon our interpretation of a state statute.11 And
here, the statutes address different matters. Second, the statu-
tory causation language in Burrage was “results from,” but
in the instant appeal, the statute’s causation phrase is “proxi-
mately causes.” A court need not read phrases like “results

 9	
      Burrage v. U.S., supra note 2.
10	
      See 21 U.S.C. § 841(b)(1)(C) (2012).
11	
      See State v. Portsche, 258 Neb. 926, 606 N.W.2d 794 (2000).
                                   - 520 -
                        Nebraska A dvance Sheets
                         292 Nebraska R eports
                               STATE v. IRISH
                             Cite as 292 Neb. 513

from” to require “but for” causality where there are textual or
contextual indications to the contrary.12 In this case, the text
of the statute plainly calls for proximate causation. And as we
explain in detail below, proximate cause includes the concept
of “but for” causation.
   [9-12] The concept of proximate causation is applicable
in both criminal and tort law, and the analysis is parallel
in many instances.13 As a general matter, to say one event
proximately caused another is a way of making two separate
but related assertions: First, it means the former event caused
the latter; second, it means that it was not just any cause,
but one with a sufficient connection to the result.14 The idea
of proximate cause, as distinct from actual cause or cause in
fact, is a flexible concept that generally refers to the basic
requirement that there must be some direct relation between
the injury asserted and the injurious conduct alleged.15 A
requirement of proximate cause serves to preclude liability in
situations where the causal link between conduct and result
is so attenuated that the consequence is more aptly described
as mere fortuity.16
   [13-15] Proximate causation and “but for” causation are
interrelated. A “proximate cause” is a moving or effective
cause or fault which, in the natural and continuous sequence,
unbroken by an efficient intervening cause, produces a death
or injury and without which the death or injury would not
have occurred.17 Three basic requirements must be met in
establishing proximate cause: (1) that without the misconduct,

12	
      See Burrage v. U.S., supra note 2.
13	
      Paroline v. U.S., ___ U.S. ____, 134 S. Ct. 1710, 188 L. Ed. 2d 714
      (2014).
14	
      See id.
15	
      See id.
16	
      See id.
17	
      See State v. Sommers, supra note 8.
                                    - 521 -
                        Nebraska A dvance Sheets
                         292 Nebraska R eports
                                STATE v. IRISH
                              Cite as 292 Neb. 513

the injury would not have occurred, commonly known as the
“but for” rule; (2) that the injury was a natural and probable
result of the misconduct; and (3) that there was no efficient
intervening cause.18 Criminal conduct is a proximate cause of
the event if the event in question would not have occurred but
for that conduct; conversely, conduct is not a proximate cause
of an event if that event would have occurred without such
conduct.19 Thus, “but for” causation is encompassed within
proximate causation.
   A reasonable trier of fact could find “but for” causation in
this case. If Irish had not been driving the pickup while under
the influence, his passenger would not have been seriously
injured when Irish failed to negotiate a curve and rolled the
pickup, leading to the ejection of the passenger. There is a
causal nexus between Irish’s act of driving while under the
influence and the passenger’s serious bodily injury; such injury
did not merely occur while Irish was driving.
   The presence of other factors combining with Irish’s act of
driving while under the influence does not defeat “but for”
causation. Irish argues that “but for” causation cannot be estab-
lished due to other considerations such as vehicle speed, road
construction, failure of the passenger to wear a seatbelt, and
snow and ice on the road. We find helpful the following expla-
nation of the U.S. Supreme Court:
         Thus, “where A shoots B, who is hit and dies, we can
      say that A [actually] caused B’s death, since but for A’s
      conduct B would not have died.” . . . The same conclu-
      sion follows if the predicate act combines with other
      factors to produce the result, so long as the other factors
      alone would not have done so—if, so to speak, it was
      the straw that broke the camel’s back. Thus, if poison is

18	
      See Amanda C. v. Case, 275 Neb. 757, 749 N.W.2d 429 (2008). See, also,
      State v. Muro, supra note 5.
19	
      State v. Muro, supra note 5.
                                    - 522 -
                        Nebraska A dvance Sheets
                         292 Nebraska R eports
                                STATE v. IRISH
                              Cite as 292 Neb. 513

      administered to a man debilitated by multiple diseases,
      it is a but-for cause of his death even if those diseases
      played a part in his demise, so long as, without the incre-
      mental effect of the poison, he would have lived.20
The other factors to which Irish points may have combined
with Irish’s act of driving to produce the result, but a reason-
able trier of fact could conclude that the other factors alone
would not have done so. And Irish’s act of driving while
under the influence was an independently sufficient cause of
the passenger’s serious bodily injury. Thus, “but for” causa-
tion exists.
   [16] A reasonable trier of fact could also conclude that the
passenger’s serious bodily injury was a direct and natural result
of Irish’s act of driving the pickup while under the influence of
alcohol and that no intervening cause superseded and severed
the causal link. An intervening cause supersedes and cuts off
the causal link only when the intervening cause is not fore-
seeable.21 The other factors that Irish claims contributed to the
accident were not efficient intervening causes, because they
were foreseeable. And, as noted, there was sufficient causal
connection between Irish’s act of driving while under the
influence of alcohol and the resulting serious bodily injury to
Irish’s passenger.
   The evidence, viewed in the light most favorable to the
prosecution, supports a conclusion that Irish’s act of driv-
ing in violation of § 60-6,196 proximately caused serious
bodily injury to his passenger. We recognize that the district
court did not use the words “but for” in its findings or any
similar language to show that it clearly considered the first
component of proximate causation. Rather, the court stated:
“[I]mpairment by alcohol caused the motor vehicle accident
which, in turn, proximately caused the serious bodily injury to

20	
      Burrage v. U.S., supra note 2, 134 S. Ct. at 888.
21	
      See Wilke v. Woodhouse Ford, 278 Neb. 800, 774 N.W.2d 370 (2009).
                              - 523 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
                          STATE v. IRISH
                        Cite as 292 Neb. 513

his passenger . . . . No efficient intervening cause exists.” The
court correctly concluded that proximate causation existed,
although its articulation was not precisely correct. Because a
reasonable trier of fact could find that Irish’s act of driving
while under the influence was both a “but for” cause and a
proximate cause of the passenger’s serious bodily injury, the
State met its burden of proof to sustain a conviction under
§ 60-6,198(1).

                        CONCLUSION
   A reasonable trier of fact could conclude that the passenger
would not have suffered serious bodily injury but for Irish’s
act of driving while under the influence of alcohol, that the
serious bodily injury was a direct and natural result of Irish’s
act of driving while under the influence, and that there was no
efficient intervening cause. Because a reasonable trier of fact
could find that the State met its burden of proof on causation,
there was sufficient evidence to support Irish’s conviction.
                                                     A ffirmed.
   Heavican, C.J., and McCormack, J., not participating.